DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on August 3, 2021.  Claims 1, 5, 7, 11, 13, and 17 are amended.  Claims 19 and 20 are cancelled.  Claims 1-18 are pending in the case.  Claims 1, 7, and 13 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered.
 
Response to Amendment
In Applicant’s response dated August 3, 2021, Applicant amended the claims and provided arguments in response to the rejection of the claims under 35 USC 103 in the previous office action.




Response to Arguments
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  As indicated in Applicant’s arguments, Examiner has previously agreed (during the interview on July 26, 2021) that amendments similar to Applicant’s amendments to the independent claims would overcome the previous rejection; as noted in the corresponding interview summary, the cited references, including Damodaran, Lyon, and Spector do not appear to explicitly disclose updating the quantity of items in fields of source and destination nodes based on the specified quantity of items for transfer.  Therefore, Applicant’s argument is persuasive, and the previous rejection is withdrawn.  However, new grounds of rejection are provided below.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fekko Roelofs et al. (US 2016/0217399 A1, hereinafter Roelofs) in view of Yuki Naganuma et al. (US 2019/0332365 Al, hereinafter Naganuma), further in view of Suresh K. Damodaran et al. (US 2008/0312987 A1, hereinafter Damodaran), further in view of Ben Spector et al. (US 2019/0179681 A1, hereinafter Spector), further in view of Christopher Woodyard et al. (US 10692043 B) , further in view of Robert Glen Lyon et al. (US 2017/0217683 A1, hereinafter Lyon).
As to claims 1, 7, and 13
a system for transferring items between source and destination nodes comprising (see Abstract, showing the system that describes transport objects and data structures comprising nodes): at least one processor configured to perform a method(see paragraph 0007, showing a processor configured to perform a method);  
a computer program product for transferring items between source and destination nodes (see paragraphs 0006-0008, showing the mechanism whereby a transport module and transport object is identified for transferring items or quantities of items from source to destination), the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform the method (see paragraphs 0007-0008, showing the mechanism whereby instructions executed by a processor are stored in memory for a transferring items between nodes); and
a method of transferring items between source and destination nodes comprising (see Abstract, showing the method that describes transport objects and data structures comprising nodes):
performing, via a processor, a search for one or more source nodes and one or more destination nodes based on search criteria, wherein the search criteria include an amount of items at one or more from a group of the source nodes and the destination nodes (see Fig. 7, paragraph 0124, showing the mechanism whereby a user display with a search query box 774 is displayed. Roelofs shows a transport map configuration comprising of a source or origin node 724, a plurality of intermediate nodes 70a-d and a destination node 728. The search query box 774 enables a user to search on any information field in a transport object description. Roelofs additionally teaches that the first information field 778 may correspond to a number of shipments in route, the second information field 782 may correspond to an inventory value or other shipping cost associated with one or more points along a route, and the third information field 786 may correspond to other cost and/or values associated with a particular route, inventory, carrier, parts of a particular route, etc.
generating, via a processor, a graphical object of each of the source and destination nodes resulting from the search and presenting the graphical object of each of the source and destination nodes on a user interface (see Fig, 7, paragraph 0124, showing a first display 700 that includes shipment route subdivided into nodes corresponding to the source or origin 724, intermediate nodes 720a-d and destination node 728);
wherein a status indicator is disposed on the user interface (see Reolofs Fig. 6 and paragraph 0123, indicating that the user interface display includes a box 648 indicating current location/status of shipment and a shipment status 640 (number of days delayed, on time, number of days early, etc.).);
wherein each source node on the user interface includes a plurality of first fields to indicate a quantity of items at that source node and a quantity of items to transfer from that source node to each corresponding destination node and wherein a second field is disposed on the user interface to indicate a quantity of items at that destination node (see Roelofs; Fig. 6, paragraph 0123, showing the mechanism whereby a node structure is identified by a transport map configuration of data points from a source to a destination and all the midpoints between the source and destination nodes from 624 to 628 as depicted on right side of display 600 identified as display area 616. Additionally, Roelofs teaches on the left side of the display 600 and it contains information of the points of interest as a shipment identifier 646 and icon 608, status 640, and description 644 which may contains quantities of items for each node of the transport trip.  As noted in paragraph 0123, the transport objects include both a source or origin facility 624 and destination facility 628, and a description is provided for each transport object which includes the description 644 of quantity of items).
Although Roelofs teaches monitoring quantities of items in a plurality of source and destination nodes based on search criteria, it does not appear to explicitly recite:
manipulating, via a processor, a graphical connector to form connections between graphical objects of a first quantity of source nodes and a second quantity of destination nodes on the user interface, wherein at least one from a group of the first quantity and the second quantity represent a plurality of nodes from the user interface, but the teachings of Naganuma can be relied upon for an explicit showing of this limitation (see Fig. 1, paragraphs 0040-0042, showing the mechanism whereby a user may generate and manipulate a set of source and destination nodes selecting the appropriate source and destination nodes from frame F410, and subsequently connect the nodes via connector F422 within the workspace frame F420).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Roelofs with the teachings of Naganuma to provide a mechanism of identifying a connection for data transfer between a plurality of source nodes and a plurality of destination nodes in a graphical user interface with the use of a quantity identifier to identify items to be transferred. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Naganuma of providing a mechanism to identify a flow representation among source and destination nodes with the use of attribute values (see paragraphs 0009-0010), with a reasonable expectation of success. The motivation to combine the teachings of Roelofs that identifies a search mechanism to search for a plurality of source and destination nodes and to visualize the search results on a graphical user interface with the teachings of Naganuma would be improve the data flow visual representation of transferring data between source and destination nodes. Naganuma provides a mechanism of visualizing and manipulating attribute values of nodes between a source and destination and thus provides an easy way to manipulate the amount of data between the nodes and thus improves the teachings of Roelofs with respect to data transfer among nodes.
Roelofs and Naganuma do not appear to explicitly recite:
the connections are to specify plural transfers between the first quantity of source nodes and the second quantity of destination nodes, but the teachings of Damodaran can be relied upon for an explicit showing of this limitation (e.g. as shown in Figs. 1-2, and described in paragraphs 0013-0014, 0021, and 0023, graphical connector icons 107 represent a plurality of product flows between a plurality of sites represented by a plurality of icons associated with source and destination entities in a supply chain, including manufacturing sites, warehouses, and retail outlets represented by icons 101, 111, 113, 115, 207, 209, etc.);
and wherein a quantity actuator is disposed within the graphical object of each destination node of the second quantity on the user interface includes a quantity actuator for each corresponding source node with a graphical object connected to the graphical object of that destination node, but the teachings of Damodaran can be relied upon for an explicit showing of this limitation (see paragraph 0034, user inputs influencing in real time the transfer of goods or services within supply chain; while viewing supply chain image such as first zoom level 200 in Fig. 2, user may drag and drop icons representing inventory to initiate a transfer request; paragraph 0035, user clicking and dragging inventory from supply parameter icon 227 of Fig. 2 to supply parameter icon 217; moving cursor superimposed over supply chain image; paragraph 0037, describing Fig. 1, user causing cursor to appear over first supply entity icon 113, with cursor displayed over supply entity icon 113, user provides selection input for selecting one or more inventory items associated with first supply entity; with the inventory that is the subject of the transfer selected, user moves the cursor over a different icon associated with proposed destination for the inventory, such as moving cursor to display it over supply entity icon 111; user then providing de-selection input while cursor displayed over second supply entity icon; i.e. where a user selects one or more inventory items to transfer from a source to a destination, thereby selecting a quantity of items to be moved, and then provides an input of this quantity to a destination node icon, such as by dragging the selected quantity of items and dropping it onto the destination node icon, the destination node icon itself acts as an actuator for transfer of the selected quantity from the corresponding source node and therefore has a quantity actuator disposed within it—that is, while the selection of the quantity may occur at the inventory of the source node, the transfer of this quantity is not actuated until the user interacts with the destination node by dragging the selected one or more inventory items to it and, therefore, the destination node’s icon acts as a quantity actuator/has the quantity actuation function disposed within it; moreover, since the user can likewise select one or more items for transfer from the source node to a different node, this also comprises a quantity actuator disposed within the graphical object of the destination node);
manipulating, via a processor, the quantity actuator of the graphical object of each destination node of the second quantity to specify the quantity of items for transfer to that destination node from each corresponding source node, but the teachings of Damodaran can be relied upon for an explicit showing of this limitation (see paragraph 0034, user may drag and drop icons representing inventory to initiate a transfer request; paragraph 0035, user clicking and dragging inventory from supply parameter icon 227 of Fig. 2 to supply parameter icon 217; paragraph 0037, describing Fig. 1, user causing cursor to appear over first supply entity icon 113, with cursor displayed over supply entity icon 113, user provides selection input for selecting one or more inventory items associated with first supply entity; with the inventory that is the subject of the transfer selected, user moves the cursor over a different icon associated with proposed destination for the inventory, such as moving cursor to display it over supply entity icon 111; user then providing de-selection input while cursor displayed over second supply entity icon; paragraph 0038, user clicking and dragging inventory from one supply entity icon to another supply entity icon; i.e. where, when a user has selected one or more inventory items for transfer and has therefore selected a quantity of items for transfer and subsequently performs a deselection input on the destination node icon which is to receive the selected inventory, this is analogous to a manipulation of a quantity actuator of the graphical object of a destination node under the broadest reasonable interpretation, since the selected quantity of items is not specified for transfer to that destination node until the deselection/dropping input/manipulation is performed on that node’s icon);
and transferring from the first quantity of source nodes to each destination node of the second quantity for the plurality of transfers the quantity of items for transfer specified by the quantity actuator of the graphical object of that destination node, but the teachings of Damodaran can be relied upon for an explicit showing of this limitation (see paragraph 0035, in response to user requesting transfer of inventory, requesting verification of information, completion of request for transfer, sending relevant documents to effectuate transfer; paragraph 0036, transfer request resulting of sending purchase order requests; paragraph 0038, user clicking and dragging inventory from one supply entity icon to another supply entity icon results in outputting documents to entities involved in transfer and initiates real-time transfers of inventory between various entities in supply chain; i.e. where a user has designated a plurality of transfers to take place, the plurality of transfers will be performed);
wherein the plurality of first fields are disposed within the graphical object of each source node of the first quantity on the user interface and wherein the second field is disposed within the graphical object of each destination node of the second quantity on the user interface, but the teachings of Damodaran can be relied upon for an explicit showing of this limitation (e.g. paragraph 0016, Fig. 1, supply parameter icons 217, 225, 227, associated with manufacturing sites 111, 101, 113, and are divided into three subparts with each subpart providing graphical representation regarding one or more aspects of the inventory of the underlying manufacturing site; subpart parameters 219, 221, and 223 varied in size or color to provide information related to underlying site/entity; paragraph 0017, subparts, 219, 221, 223 associated with different shirt sizes, and provide graphical indication of ratios of each size of shirt with respect to one another; icons 217, 227 therefore provide information regarding categories of supply or inventory for their respective manufacturing sites; providing plurality of cues or indicators regarding individual components of inventory, such as illuminating in red if level of extra large shirts falls below threshold; paragraph 0019, Fig. 1, supply entity icons, etc., dynamically adjusted to vary callout information, indicators, parameters, etc.; paragraph 0022, Fig. 2, icon 211 ratio of shading in top and bottom portions varied to indicate capacity for associated warehouse to receive additional inventory, displaying percentage of storage space; icon 207 has shaded portion/supply indicator representing percentage of storage space available at retail outlet, indicating ability to receive further inventory; paragraph 0023, Fig. 2, icon 205 top and bottom portion shading indicating that retail outlet is overstocked and has inventory to provide to other retail outlets; icons varied to signal inventory levels based on space available, other factors, including inventory levels; i.e. the graphical objects/icons representing both source and destination nodes may include, disposed within itself, fields/information/indicators regarding quantities of items/inventory at the source node and to be transferred, such as graphical representations of inventory quantities at source nodes such as manufacturer/warehouse nodes, and graphical representations of inventory quantities at destination nodes such as retail outlets, etc.).

Roelofs, Naganuma, and Daomdaran do not appear to explicitly recite:
wherein the status indicator is disposed within the graphical object of each destination node of the second quantity, and wherein transferring includes updating a corresponding status indicator of the graphical object of each destination node of the second quantity based on monitored progress of a corresponding transfer of the plurality of transfers for that destination node, but the teachings of Spector can be relied upon for an explicit showing of these limitations (e.g. paragraphs 0066-0067, monitoring progress and completion status of events related to a particular directed event; paragraph 0078, Fig. 2A, interactive map 200 including display objects 230/250 representing entities and referred to as Nodes, involved in directed event, such as effectuating money movements between parties; expected wire amount as indicated by numeral 251; paragraph 0079, color is a visual feature used to convey information, such as color yellow referring to pending status of event, red referring to error status, and green referring to completed status; paragraph 0080, progress bar 235 visually conveying progress information relating to underlying secondary events for portions of wire amounts expected to be received by Node A before being transferred to Node Z; as may be observed Node Z has received 0% of the $15,000 bank wire expected to be received from Node A; additional or different progress bars/graphics/indicators may be included to show aggregate progress or weighted progress, etc.; i.e. where money is the item being transferred to the destination node in the specified amount, and this amount/quantity is displayed within the graphical object representing the destination node along with a progress indicator which indicates the progress of the transfer).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Roelofs, Naganuma, and Damodaran with the teachings of Spector to provide the capability to display, within each destination node’s graphical object (i.e. destination nodes of Roelofs and Naganuma, which may further include functionality within their associated graphical objects for actuating a quantity to be transferred as taught by Damodaran) an indicator of the amount of items to be transferred to the destination node and an indicator of the progress of the transfer (i.e. as taught by Spector). One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Spector of resolving issues with prior art systems, enabling a user to obtain a holistic view of a directed event and to drill down into a portion of a representation of a funding/transfer path to obtain additional information (see paragraphs 0007, 0047, 0082), with a reasonable expectation of success. The motivation to combine the teachings of Roelofs that identifies a search mechanism to search for a plurality of source and destination nodes and to visualize the search results on a graphical user interface, of Naganuma that teaches a user connecting source and destination nodes within a graphical user 
Roelofs, Naganuma, Daomdaran, and Spector do not appear to explicitly recite:
wherein transferring includes updating, in the plurality of first fields of the graphical object of each source node of the first quantity, the quantity of items at that source node based on the quantity of items for transfer specified by the quantity actuator of a corresponding destination node; and updating, in the second field of the graphical object of each destination node of the second quantity, the quantity of items at that destination node based on the quantity of items for transfer specified by the quantity actuator of that destination node, but the teachings of Woodyard can be relied upon for an explicit showing of these limitations (e.g. col. 9 lines 62-65, rebalancing inventories between two locations of merchant such as physical locations 112A and 112B; col. 10 lines 33-35, generating transfer order instructing location 112B to send a particular quantity of item 106 to physical location 112A; col. 12 lines 13-16, generating transfer order based on quantity of item 106 at location 112A has dropped below minimum threshold; col. 14 lines 54-65, determining item inventory at physical location has fallen below a minimum quantity for the item and generating order for more of the item; col. 15 lines 2-5, calculating difference between current quantity of item and maximum quantity of the item and determining that the needed quantity of the item is the difference; col. 15 lines 25-29, receiving input from merchant indicating minimum and maximum quantities or thresholds of items via merchant device; col. 16 lines 36-42, merchant providing feedback regarding whether or not to adjust thresholds; col. 21 lines 57-67, describing merchant transfer order interface 302 of Fig. 3, first and second item information 304 and 306 include information about items sold at different locations of the merchant; first location item information 304 indicating inventory of item A is 10 items at first location and second location item information 306 indicating that inventory of item A at second location is 1 item; col. 22 lines 2-4, transfer order 308 instructing merchant to send 5 of item A from inventory of first location to second location; col. 22 lines 24-44, transfer order being processed/issued; col. 22 lines 50-64, describing merchant transfer order interface 402 of Fig. 4, showing updated first location item information 404 and updated second location item information 406, each of which include updated information about items sold at locations of merchant; updated first location information 404 now indicates inventory of item A is updated to 5 at first location after the transfer and updated second location item information 406 indicates inventory of item A at second location has been updated to 6 items, where the inventory of each location has been updated to reflect the transfer of the item A; i.e. as shown in display sequence of Figs. 3 and 4, where it is determined, based on user-defined quantity parameters (such as a difference between user defined minimum and maximum inventory thresholds) that a particular quantity of inventory is to be transferred from a first location to a second location, a graphical representation of the source location includes a field indicating a quantity of items at the location which is updated, during the transfer process, to reflect the transfer of the identified inventory quantity (i.e. such as by reducing the displayed inventory quantity from 10 to 5 when the determined transfer quantity is 5), and a graphical representation of the destination location includes a field indicating a quantity of items at the location which is updated, during the transfer process, to reflect the transfer of the identified inventory quantity (i.e. such as by increasing the displayed inventory quantity from 1 to 6 when the determined transfer quantity is 5)
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Roelofs, Naganuma, Damodaran, and Spector with the teachings of Woodyard to provide the capability to display, within each source node’s and each destination node’s graphical object (i.e. destination nodes of Roelofs and Naganuma, which may further include functionality within their associated graphical objects for actuating a quantity to be transferred as taught by Damodaran, and for indicating quantity and status as taught by Specter) inventory quantities which are associated with each source and destination node/location, and, upon a specified quantity of inventory being transferred from source nodes to destination nodes (including a quantity specified based on user inputs as taught by both Damodaran and Woodyard) update the respective displayed inventory quantities for each source and destination node based on the transfer of the specified quantity of inventory. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the 
Roelofs, Naganuma, Daomdaran, Spector, and Woodyard do not appear to explicitly recite:
wherein the quantity actuator includes increment and decrement actuators to specify a quantity of items for transfer and the manipulating of the quantity actuator is a manipulating of the one or more of the increment and decrement actuators of the quantity actuator, but the teachings of Lyon can be relied upon for an explicit showing of these limitations (see paragraph 0086, Fig. 10, displaying map 1020 displaying boxes corresponding to boxes for which items are to be picked; paragraph 0087, highlighting locations of bins into which items are to be put and number of items to put in each bin; paragraph 0090, controls to indicate and change quantity such as plus and minus signs of Fig. 10; these can be used to decrement a displayed number by one, or to increment the counter by one; see also Fig. 11, displaying a similar interface regarding shelf destinations; i.e. where boxes corresponding to bins which are to receive items are analogous to destination nodes on a computer interface, and where the plus and minus signs for incrementing and decrementing associated items to be added to the bin are analogous to manipulable quantity actuators disposed within a graphical object of a destination node which includes an increment actuator to increment the quantity of items for transfer and a decrement actuator to decrement the quantity of items for transfer).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Roelofs, Naganuma, Damodaran, Spector, and Woodyard with the teachings of Lyon to provide the capability to display, within each destination node’s graphical object (i.e. destination nodes of Roelofs and Naganuma, which may further include functionality within their associated graphical objects for actuating a quantity to be transferred as taught by Damodaran, and for indicating quantity and status as taught by Lyon, and for updating respective quantities when performing the transfers as taught by Woodyard) increment and decrement actuators for respectively incrementing and decrementing quantities of items which are to be transferred to the corresponding destination node. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Lyon of enabling picking of items in multiple orders using a single graphical display (see paragraph 0119), with a reasonable expectation of success. The motivation to combine the teachings of Roelofs that identifies a search mechanism to search for a plurality of source and destination nodes and to visualize the search results on a graphical user interface, of Naganuma that teaches a user connecting source and destination nodes within a graphical user interface, Damodaran that teaches user interactions for initiating transfers of specified items form source nodes to destination nodes, Spector that teaches displaying quantity and status indicators related to transfers between nodes within graphical representations of nodes, and Woodyard that teaches updating graphical representations of inventory quantities within representations of source and destination nodes based on inventory transfers, with the teachings of Lyon would be improve the ability for a user to interactively specify quantities of items to transfer to destination nodes (such as designated bins within a warehouse), for multiple different orders (i.e. transfers of items to multiple different destinations) within a single interface. Lyon provides a mechanism of visualizing and manipulating inventory/item amounts to be transferred to destination nodes (i.e. bins for receiving amounts of items) and thus improves the teachings of Roelofs, Naganuma, Damodaran, Spector, and Woodyard with respect to item transfer among nodes.
As to claim 2 (8, 14), Roelofs in view of Naganuma, further in view of Damodaran, further in view of Spector, further in view of Woodyard, further in view of Lyon teaches the limitation of claim 1 (7, 13). Roelofs in view of Naganuma, further in view of Damodaran, further in view of Spector, further in view of Woodyard, further in view of Lyon, combined for at least the reasons discussed above further teaches wherein the graphical connector connects graphical objects of a plurality of source nodes to a graphical object of a destination node (see Roelofs; Fig. 10, paragraph 0131, showing the mechanism whereby in the graphical node depiction, a plurality of source nodes 1036, 1056, 1046, and 1076 feed into a destination node 1040 via graphical connectors identified by lines between the nodes).
As to claim 3 (9, 15), Roelofs in view of Naganuma, further in view of Damodaran, further in view of Spector, further in view of Woodyard, further in view of Lyon teaches the limitation of claim 1 (7, 13). Roelofs in view of Naganuma, further in view of Damodaran, further in view of Spector, further in view of Woodyard, further in view of Lyon, combined for at least the reasons discussed above further teaches wherein the graphical connector connects a graphical object of a source node to graphical objects of a plurality of destination nodes (see Roelofs; Fig. 10, paragraph 0131, showing the mechanism whereby source node 1054 may feed into a plurality of destination nodes such as 1056 and 1044 as identified by the line connections from 1054 to 1056 and 1044).
As to claim 4 (10, 16), Roelofs in view of Naganuma, further in view of Damodaran, further in view of Spector, further in view of Woodyard, further in view of Lyon teaches the limitation of claim 1 (7, 13). Roelofs in view of Naganuma, further in view of Damodaran, further in view of Spector, further in view of Woodyard, further in view of Lyon, combined for at least the reasons discussed above further teaches wherein the graphical connector connects graphical objects of a plurality of source nodes to graphical objects of a plurality of destination nodes (see Roelofs; Fig. 10, paragraph 0131, showing the mechanism whereby a plurality of source nodes, for example in the node structure of Fig. 10, three “CAR" nodes (1032, 1054, and 1044) may be considered as source nodes that are connected to by lines segments to a plurality of destination nodes identified by 1072, 1036, 1056 and 1048).
As to claim 5 (11, 17), Roelofs in view of Naganuma, further in view of Damodaran, further in view of Spector, further in view of Woodyard, further in 
monitoring, via sensing devices, progress of transfers between the first quantity of source nodes and the second quantity of destination nodes (see Roelofs; paragraphs 0077-0078, showing the mechanism whereby inventory is monitored and tracked using sensors such as scanners to read UPC codes, RFID codes and other such codes between entry (source) and exit (destination) points or nodes in a Work in Progress model (WIP) or Warehouse Management System (WMS) or ERR software running on a computer; see also Spector paragraphs 0066-0067, monitoring progress and completion status of events related to a particular directed event).
As to claim 6 (12, 18), Roelofs in view of Naganuma, further in view of Damodaran, further in view of Spector, further in view of Woodyard, further in view of Lyon teaches the limitation of claim 1 (7, 13). Roelofs in view of Naganuma, further in view of Damodaran, further in view of Spector, further in view of Woodyard, further in view of Lyon, combined for at least the reasons discussed above further teaches:
removing a graphical connector between a graphical object of a source node and a graphical object of a destination node on the user interface to cancel a corresponding transfer (see Roelofs, paragraph 0020-0022, showing the mechanism whereby a user may remove a graphical tile representing a node from the transport mechanism and the display will recalculate a relative significance of the impact of removing the graphical element with respect to the shipment over the transport node structure).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMY L STANLEY/Examiner, Art Unit 2179